MEMORANDUM**
Edward Danoff, an attorney, appeals pro se from the district’s order dismissing his complaint for lack of jurisdiction. Danoff filed a complaint seeking a refund of income taxes in the amount of $22,382, which he asserted he overpaid in connection with his 1996 federal income tax return. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Cement Masons Health & Welfare Trust Fund for No. Calif. v. Stone, 197 F.3d 1003, 1005 (9th Cir.1999), and we affirm.
The district court properly concluded that because Danoff did not file his claim for a tax refund within statutory three-year period, the refund claim was untimely under 26 U.S.C. § 6511(b). The district court therefore correctly concluded that it lacked subject matter jurisdiction over DanofPs tax refund action. See Imperial Plan, Inc. v. United States, 95 F.3d 25, 26 (9th Cir.1996) (affirming dismissal for lack of subject matter jurisdiction where taxpayer failed to file a timely administrative tax refund claim under section 6511); Zeier v. United States, 80 F.3d 1360, 1364 (9th Cir.1996) (holding that § 6511(b)(2)(A) is jurisdictional).
Danoff contends that the IRS should be equitably estopped from denying his refund claim because a IRS agents told him during a telephone inquiry that he had four years to file his tax return. Section 6511, however, is not subject to equitable exceptions. See United States v. Brockamp, 519 U.S. 347, 354, 117 S.Ct. 849, 136 L.Ed.2d 818 (1997), (“Congress did not intend courts to read other unmentioned, open-ended, ‘equitable’ exceptions into the statute that it wrote.”); see also Socop-Gonzalez v. INS, 272 F.3d 1176 (9th Cir.2001) (“[I]f a time limit is jurisdictional, it is not subject to the defenses of waiver, equitable tolling or equitable estoppel, although there may still be exceptions based on ‘unique circumstances’ ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.